Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-6 and 8 are pending.

Response to Arguments
	The 103 rejection of the claims is maintained in spite of applicant’s arguments as the arguments that one of ordinary skill would not have been motivated to modify Hyndman with the prior art of Carlson are unpersuasive.
	Applicant argues that the prior art inventions are directed to different uses of payment/verification tokens and that one of ordinary skill would not have been motivated to combine them. 
	The examiner asserts that Carlson is used for its disclosure regarding associating a second identity verification token with different identity information than a first token is associated with. Whether the inventions are directed to similar subject matter, or even attempt to solve the same problem are immaterial. In addition, Hyndman discloses that the use of tokens and the manners in which tokens may be generated, issued and used are well-known in a computer network context…thus the invention is not limited to any particular token generation system or token format…(0035). Hyndman also discloses that tokens may be temporarily valid (0037). 
	Given the above it is reasonable for one of ordinary skill to use the method of Carlson to generate a second token once the initial token is expired or for different use limitations.

Claim interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The examiner provides the following interpretation of claim limitations based upon the specification:
Identity information – Para. 0012, identity information may include the
user's name, the user's address, the user's phone number, at least one user
transaction account, at least one user asset, at least one user transaction,
combinations therefore, etc.
Identity profile – Para. 0010, comprises identity information.
Identity verification token – a unique value transferred among institutions as a key to retrieve customer data.
Electronic wallet – Para. 0010, stores the identity verification token. Para. 0063, provides the identity verification token.
Trusted third party – Para. 0023, a third party conducting a transaction with a user, permissioned to receive user contact information. Para. 0042, third party may be a bank, merchant, etc. Para. 0046, identity provider 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyndman and further in view of Carlson (2011/0093397).

Hyndman discloses:
1. A method for issuing an identity verification token to a user, comprising:
in an information processing apparatus comprising at least one computer
processor (Para. 0007, on a computer network, a federated identity enables a user to establish an identity once and use that identity):
receiving, from a user, identity information (Para. 0033, user. If the user
doesn't have a federated identity at the federated identity provider, additional authentication and information transmissions may be required.);
generating an identity profile for the user comprising the identity
information (Para. 0033, Once this information has been provided and the user then has an identity record at the federated identity provider);
associating an identity verification token with at least some of the
identity information in the identity profile (Para’s 0033, 0034, Once the user has an identity record the user may obtain a federated identity token. The token contains a reference to an identity record which may contain numerous aspects of information about the customer); and
communicating the identity verification token to the user (Para. 0034, The federated identity provider, once satisfied with the authentication process, returns a token); and
wherein the user stores the identity verification token in an
electronic wallet (Para. 0034, returns a token which is stored in the personal wireless device).
Hyndman does not disclose:
	associating a second identity verification token with at least some of the identity information in the identity profile, at least some of the identity information associated with the second identity verification token being different from the identity information associated with the identity verification token.
However, Carlson discloses an authentication service user profile wherein:
the user's 110 authentication service user profile may include two different credit card accounts. The account number for the first credit card account may be "1234 5000 0001 2345." The account number for the second credit card account may be "5432 1000 0005 4321." As a result, the list of  candidate identification tokens would include two authentic identification tokens: "2345" and "4321."
	One of ordinary skill would have been motivated to modify Hyndman with the second token of Carlson as Hyndman discloses that a person’s identity may be established by a credit card (Para’s. 0004, 0009, and 0027). The token of Carlson therefore comprises identity information.

2. The method of claim 1, wherein the information processing apparatus is associated with a trusted party (See Para. 0007 above).

3. The method of claim 1, wherein the identity information comprises at least one of the user's name, the user's address, the user's phone number, at least one user transaction account, at least one user asset, and at least one user transaction (Para. 0034, identity record may contain the customer’s name, address, telephone number, ss number and many other aspects of the customer’s identity).

4. The method of claim, 1, further comprising:
receiving, from the user, at least one sharing permission for sharing the
identity verification token with a third party (Para. 0007, a federated identity enables a user to establish an identity once and use that identity with other service providers.)

5. The method of claim 1, wherein the identity verification token has an expiration (Para. 0037).

6. The method of claim 1, wherein the identity verification token is a single-use token (Para. 0037).

8. The method of claim 1, further comprising:
receiving an update to at least some of the identity information from the user;
updating the identity profile with the update; and associating the identity verification token with the updated identity profile (Para. 0034, The token contains a reference to an identity record 26 at the federated identity provider which may contain
numerous aspects of information about the customer and may be established when the customer creates a federated identity and updated as necessary.)




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694